Citation Nr: 1755441	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  08-09 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a vision disorder claimed as decreased visual acuity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to September 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

This matter was previously before the Board in September 2011 and September 2015.  Each time it was remanded for further development.  The case has been returned to the Board for appellate consideration.  The issue has been recharacterized as shown on the title page.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).


FINDINGS OF FACT

1.  The Veteran's current eye conditions to include bilateral cataracts, pinguecula, dermatochalasis, and right cornea scar are not related to service and did not have onset therein.

2.  The Veteran's refractive error is not a disability for VA purposes.


CONCLUSION OF LAW

The critieria for service connection for a vision disorder are not met.  38 U.S.C. §§ 1110, 1131, 5103 (2017); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. 1110, 1131 (2012); 38 C.F.R. 3.303(a) (2017).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303 (c), 4.9 (2017).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. §§ 3.303 (c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90 (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The Veteran asserts that his eyesight deteriorated due to his time in service.  In an October 2003 statement he reported that he required regular laser eye examinations because he was a test engineer for a laser guided weapon.  He reported that he had no eyesight problems until his retirement physical, at which time he was issued his first pair of glasses, and that this should warrant service connection.

In a March 2008 statement the Veteran asserted that his eyes were subjected to laser equipment while stationed in Florida as a test engineer and that he had to have laser eye examinations the rest of his military career.

The Veteran's service treatment records (STRs) contain a number of vision measurements.  At his enlistment examination in June 1964, his distant vision was 20/20 (normal) in both eyes.  His near vision measurements were absent but there was an indication that they were normal.  The Veteran's vision was noted to be 20/20 (normal) in January 1974, June 1976, March 1978, and March 1983.

At a February 1987 report of medical examination for retirement, the Veteran's distant vision was 20/20 in both eyes.  His near vision was 20/30 in the right eye and 20/40 in the left eye; both eyes were correctable to 20/20.

An eye consultation in February 1987 shows his distant vision without correction was 20/15 in both eyes, and the near-corrected visual acuity was 20/20 in both eyes.  

Post-service VA medical records from October 2005 to September 2015 reflect a history of visual impairment, but do not contain any opinions on etiology.

The Veteran was afforded a VA examination in October 2011 to determine the etiology of his vision disability.  The examiner found no laser retinal scars in either eye; retinal vasculature was normal in both eyes.  Measurements for visual acuity were:  Right eye uncorrected - far 20/200, near 20/200; Right eye corrected - far 20/25, near 20/20; Left eye uncorrected - far 20/150, near 20/200; Left eye corrected - far 20/25, near 20/20.  There were no laser retinal scars in either eye.  The diagnoses were refractive errors; age-related cataract in both eyes (OU); right eye corneal scar of unknown etiology; pinguecula OU; and dermatochalasis OU.  The examiner opined that the Veteran's current decreased corrected visual acuity in each eye was due to cataracts.  He concluded that the current cataracts were less likely than not to have had onset during service or to have been caused by service.  He concluded that the Veteran's cataracts were the typical aging cataracts found in a person of age 68.

In December 2015 VA obtained another opinion regarding the claim.  The examiner determined that it was safe to conclude that the Veteran's uncorrected near visual acuity did decline during service; however, the decrease was due to refractive error, evidenced by it being corrected to 20/15 distance and 20/20 near with glasses.  The examiner reviewed the record and concluded that there was no superimposed injury in service which would have caused a scar on the right cornea, pinguecula, or dermatochalasis.  There were no laser retinal scars in either eye present on examination.  In the examiner's opinion, all of these conditions most likely had onset after service and were not casually or etiologically related to service.

In assessing the entirety of the claim, the Board cannot take the absence of evidence as substantive negative evidence against the Veteran.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) ("When assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence."); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  See also AZ, 731 F.3d at 1306.  However, in rendering his opinion, the December 2015 examiner did not rely solely on the absence of an injury in service.  Rather, he noted that the Veteran had a number of examinations for his eyes and during these examinations ailments such as a scar on the right cornea, pinguecula, or dermatochalasis would likely not go unnoticed.  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The weight of the competent medical evidence demonstrates that the current conditions of bilateral cataracts, right cornea scar, pinguecula, and dermatochalasis are not related to service and did not have onset therein.  Regarding the currently diagnosed vision loss, the competent evidence shows the etiology is refractive error of the eye, and the weight of the evidence does not demonstrate any "superimposed" injury that could have aggravated the refractive error of the eyes.  Any assertions the Veteran, a lay person without medical training or experience, has made to the contrary are not considered competent as he does not possess the requisite medical training or expertise to either diagnose the type of eye conditions he has been found to have, nor to relate them to his active service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application; service connection for a vision disorder is not warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a vision disorder, claimed as decreased visual acuity, is denied.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


